Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to a Request for Continued Examination filed on January 21, 2022. There are sixteen claims pending and sixteen claims under consideration.  Claim 17 has been cancelled.  This is the third action on the merits.  
Withdrawn Rejections/Objections
	Applicant is notified that any outstanding rejection/objection that is not expresslymaintained in this office action has been withdrawn or rendered moot in view ofapplicant's amendments and/or remarks. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants recite the following in step d) of claim 1:

    PNG
    media_image1.png
    72
    576
    media_image1.png
    Greyscale
 
Applicants appear to be reciting a range of the acetonitrile mixture by stating “in a ratio between 10:1 v/v. (emphasis added). If Applicants intended to merely recite that the acetonitrile:water mixture is 10:1, the term “between” should be removed and amended to read “…in a ratio of 10:1 v/v.” However, if the Applicants intended to recite a range that the acetonitrile:water mixture could cover, for example “…between 10:1 v/v and 5:1 v/v”…then the second term appears to be missing. 
Attempts were made to contact the attorney of record for a potential Examiner’s amendment, however the voice mailbox was full. No new matter is permitted. Appropriate correction is required.
Conclusion
	Claim 1-16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrey H Murray/
Primary Examiner, Art Unit 1699